184 F.2d 326
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, Petitioner,v.TRANSAMERICA CORPORATION AND BANK OF AMERICA, NATIONAL TRUST AND SAVINGS ASSOCIATION, Respondents (two cases).
No. 12587.
United States Court of Appeals Ninth Circuit.
August 18, 1950.

Proceeding for temporary restraining order and injunction and other relief.
Proceeding to adjudge in civil contempt and for other relief.
J. Leonard Townsend, Solicitor, Board of Governors of the Federal Reserve System, Washington, D. C. (Gregory O'Keeffe, Jr., Washington, D. C., of counsel), for petitioner.
Samuel B. Stewart, Jr., John H. Riordan and Knight, Boland & Riordan, all of San Francisco, Cal., for respondents, Transamerica Corporation and Sam H. Husbands.
Theodore J. Roche, Sullivan, Roche, Johnson & Farraher, G. D. Schilling, all of San Francisco, Cal. (Hugo A. Steinmeyer and Robert T. Shinkle, San Francisco, Cal., of counsel), for respondents Bank of America and L. Mario Giannini.
Thurman Arnold, Washington, D. C., for respondents.
Before HEALY, ORR and POPE, Circuit Judges.
PER CURIAM.


1
The respondents, Transamerica Corporation and Bank of America, National Trust and Savings Association, and their respective presidents, Sam H. Husbands and L. M. Giannini, having, on July 13, 1950, 9 Cir., 184 F.2d 319 been adjudged in civil contempt of this court, and they having been ordered to purge themselves thereof within thirty days by taking certain affirmative steps specified in the order; and affidavits on their behalf having now been filed and submitted indicating full compliance with the court's requirements; and an affidavit having been submitted by J. Leonard Townsend, counsel for the petitioner, Board of Governors of the Federal Reserve System, indicating that the petitioner has no objection to the showing; and it appearing to the court upon consideration of the aforesaid affidavits that the respondents and their presidents have in good faith taken all action required of them by the said order of July 13, 1950, and have fully complied therewith, now, therefore, it is hereby ordered that the respondents, Transamerica Corporation and Bank of America, National Trust and Savings Association, and their respective presidents, Sam H. Husbands and L. M. Giannini, and each of them, be and they are hereby purged of the civil contempt of this court adjudged by its order aforesaid.